



EXHIBIT 10.6
SECOND AMENDMENT TO CREDIT AGREEMENT


THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
September 10, 2018, is entered into by and among FARMER BROS. CO., a Delaware
corporation (“Farmer Bros.”), CHINA MIST BRANDS, INC., a Delaware corporation
(“China Mist”), BOYD ASSETS CO., a Delaware corporation, (“Boyd” and together
with Farmer Bros. and China Mist, each individually as a “Borrower”, and
individually and collectively, jointly and severally, as “Borrowers”), the other
Loan Parties (as defined below) party hereto, the Lenders (as defined below)
party hereto, and JPMORGAN CHASE BANK, N.A., as administrative agent for the
Lenders (in such capacity, “Administrative Agent”).


RECITALS


A.
Borrowers, the other parties signatory thereto as “Loan Parties” (each
individually, a “Loan Party” and collectively, the “Loan Parties”),
Administrative Agent, and the financial institutions party thereto as lenders
(each individually, a “Lender” and collectively, the “Lenders”) have previously
entered into that certain Credit Agreement, dated as of March 2, 2015, as
amended by that certain First Amendment to Credit Agreement and First Amendment
to Pledge and Security Agreement, dated as of August 25, 2017 (as so amended and
as further amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), pursuant to which the Lenders have made certain
loans and financial accommodations available to Borrowers. Terms used herein
without definition shall have the meanings ascribed to them in the Credit
Agreement.



B.
Borrowers and the other Loan Parties have requested that Administrative Agent
and the Lenders amend the Credit Agreement, and Administrative Agent and the
Lenders are willing to amend the Credit Agreement pursuant to the terms and
conditions set forth herein.



C.
Each Borrower and each other Loan Party is entering into this Amendment with the
understanding and agreement that, except as specifically provided herein, none
of Administrative Agent’s or any Lender’s rights or remedies as set forth in the
Credit Agreement and the other Loan Documents are being waived or modified by
the terms of this Amendment.



AGREEMENT
    
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:


1.Amendments to Credit Agreement.


a)The following definition is hereby added to Section 1.01 of the Credit
Agreement in its proper alphabetical order:


“Second Amendment Effective Date” means September 10, 2018.


b)Effective as of August 14, 2018, the definition of “EBITDA” in Section 1.01 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:







--------------------------------------------------------------------------------




“EBITDA” means, for any period, Net Income for such period plus (a) without
duplication and to the extent deducted in determining Net Income for such
period, the sum of (i) Interest Expense for such period, (ii) income tax expense
for such period net of tax refunds, (iii) all amounts attributable to
depreciation and amortization expense for such period, (iv) any extraordinary
non-cash charges for such period, (v) any other non-cash charges for such period
(but excluding any non-cash charge in respect of an item that was included in
Net Income in a prior period and any non-cash charge that relates to the
write-down or write-off of inventory), (vi) non-cash exchange, translation, or
performance losses relating to any hedging transactions or foreign currency
fluctuations, (vii) so long as incurred on or prior to June 30, 2018, unusual,
extraordinary or non-recurring cash charges, expenses or losses related to
strategic initiatives, business optimization and restructurings in connection
with Project Evolution, including, without limitation, severance costs,
relocation costs (including the relocation of the Company’s corporate
headquarters from the Torrance Facility), integration costs, opening,
pre-opening, closing and transition costs for facilities and distribution
centers, signing costs, retention or completion bonuses, restructuring charges,
systems establishment costs, curtailments or modifications to pension and
retirement benefit plans and contract termination costs in an aggregate amount
not to exceed $30,000,000 during the term of this Agreement, (viii) solely to
the extent incurred during the period of April 1, 2017, through September 30,
2018, integration and transaction costs associated with the Specified
Acquisition made prior to the Second Amendment Effective Date in an aggregate
amount not to exceed, for each of the fiscal quarters ending June 30, 2017,
September 30, 2017, December 31, 2017, March 31, 2018, June 30, 2018, and
September 30, 2018, the amount previously identified in respect of such fiscal
quarter to the Administrative Agent in writing prior to the Second Amendment
Effective Date, and (ix) other non-recurring, unusual or extraordinary cash
charges, losses or expenses in an aggregate amount not to exceed, for any such
period, 10% of EBITDA for such period (calculated prior to giving effect to this
clause (ix)), minus (b) without duplication and to the extent included in Net
Income, (i) any cash payments made during such period in respect of non-cash
charges described in clause (a)(v) taken in a prior period, (ii) any
extraordinary gains and any non-cash items of income for such period and (iii)
exchange, translation, or performance gains relating to any hedging transactions
or foreign currency fluctuations, all calculated for the Company and its
Subsidiaries on a consolidated basis in accordance with GAAP.
c)Effective as of August 14, 2018, the definition of “Fixed Charge Coverage
Ratio” in Section 1.01 of the Credit Agreement is hereby and restated in its
entirety to read as follows:


“Fixed Charge Coverage Ratio” means, at any date for any period, the ratio of
(a) EBITDA minus Unfinanced Capital Expenditures (other than Capital
Expenditures (i) made prior to the First Amendment Effective Date in an
aggregate amount not to exceed, for each of the fiscal quarters ending September
30, 2016, December 31, 2016, March 31, 2017, and June 30, 2017, the amount
previously identified in respect of such fiscal quarter to the Administrative
Agent in writing prior to the First Amendment Effective Date and (ii) made prior
to the Second Amendment Effective Date in an aggregate amount not to exceed, for
each of the fiscal quarters ending December 31, 2017, March 31, 2018, June 30,
2018, and September 30, 2018, the amount previously identified in respect of
such fiscal quarter to the Administrative Agent in writing prior to the Second
Amendment Effective Date), to (b) Fixed Charges, all calculated for the Company
and its Subsidiaries on a consolidated basis in accordance with GAAP.
d)Effective as of August 14, 2018, the definition of “Reporting Trigger Period”
in Section 1.01 of the Credit Agreement is hereby and restated in its entirety
to read as follows:







--------------------------------------------------------------------------------




“Reporting Trigger Period” means the period (a) commencing on any day that
Availability is less than an amount equal to 16% of the aggregate Revolving
Commitments (or $7,500,000, solely during the period commencing with the Second
Amendment Effective Date through October 31, 2018), and (b) continuing until
Availability has been greater than or equal to an amount equal to 16% of the
aggregate Revolving Commitments at all times for 30 consecutive calendar days
(or $7,500,000, solely during the period commencing with the Second Amendment
Effective Date through October 31, 2018).
e)Section 6.12 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
“SECTION 6.12. Capital Expenditures. The Borrowers will not, nor will they
permit any Subsidiary to, incur or make any Capital Expenditures in excess of
$35,000,000, in the aggregate, during the fiscal year ending June 30, 2019.”
2.Effect of Amendment. For the avoidance of doubt, the parties hereto
acknowledge and agree that the effect of the amendments set forth in Section 1
above is that Borrowers were in compliance with the financial covenant set forth
in Section 6.13 of the Credit Agreement for the period ended March 31, 2018, and
no Event of Default has occurred or existed through the Second Amendment
Effective Date on account of (1) the financial covenant set forth in Section
6.13 for the period ended March 31, 2018 or (2) the requirement to deliver a
weekly Borrowing Base Certificate pursuant to Section 5.01(g)(iii) of the Credit
Agreement.


3.Conditions Precedent to Effectiveness of this Amendment. The following shall
have occurred before this Amendment is effective:


a.
Amendment. Administrative Agent shall have received this Amendment fully
executed in a sufficient number of counterparts for distribution to all parties.



b.
Representations and Warranties. After giving effect to this Amendment, the
representations and warranties of Borrowers and the other Loan Parties set forth
herein and in the other Loan Documents shall be true and correct in all material
respects with the same effect as though made on and as of the date hereof (other
than any such representation or warranty set forth in any other Loan Document
which by its terms is made as of a specified date, which representation or
warranty shall be true and correct in all material respects only as of such
specified date), provided that any such representation or warranty which is
subject to any materiality qualifier shall be true and correct in all respects.



4.
Representations and Warranties.    Each Borrower and each other Loan Party
represents and warrants to Administrative Agent and the Lenders as follows:



a.
Authority. Each Borrower and each other Loan Party has the requisite corporate
power and authority to execute and deliver this Amendment, and to perform its
obligations hereunder and under the Loan Documents (as amended or modified
hereby) to which it is a party. The execution, delivery, and performance by each
Borrower and each other Loan Party of this Amendment have been duly approved by
all necessary corporate action, have received all necessary governmental
approval, if any, and except to the extent such contravention or restriction
would reasonably be expected to result in a Material Adverse








--------------------------------------------------------------------------------




Effect, do not contravene any law or any contractual restriction binding on such
Borrower or such Loan Party.


b.
Enforceability. This Amendment has been duly executed and delivered by each
Borrower and each other Loan Party. This Amendment and each Loan Document (as
amended or modified hereby) is the legal, valid, and binding obligation of each
Borrower and each other Loan Party, enforceable against each Borrower and each
other Loan Party in accordance with its terms, and is in full force and effect,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.



c.
Representations and Warranties. After giving effect to this Amendment, the
representations and warranties of Borrowers and the other Loan Parties set forth
in the Loan Documents are true and correct in all material respects with the
same effect as though made on and as of the date hereof (other than any such
representation or warranty which by its terms is made as of a specified date,
which representation or warranty is true and correct in all material respects
only as of such specified date), provided that any such representation or
warranty which is subject to any materiality qualifier is true and correct in
all respects.



d.
No Default. After giving effect to this Amendment, no event has occurred and is
continuing that constitutes a Default.



5.Choice of Law. This Amendment shall be governed by and construed in accordance
with the internal laws (and not the law of conflicts) of the State of
California, but giving effect to federal laws applicable to national banks.


6.Counterparts. This Amendment may be executed in any number of counterparts and
by different parties and separate counterparts, each of which when so executed
and delivered, shall constitute an original, and all of which, when taken
together, shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Amendment by telecopy, emailed pdf. or
any other electronic means that reproduces an image of the actual executed
signature page shall be effective as delivery of a manually executed counterpart
of this Amendment. Notwithstanding the foregoing, Borrowers and the other Loan
Parties hereby agree to provide Administrative Agent with original counterparts
of their respective signature pages hereto in a number sufficient for
distribution of an original counterpart to each party hereto (or such lesser
number as agreed to by Administrative Agent).


7.
    Reference to and Effect on the Loan Documents.



a.
Upon and after the effectiveness of this Amendment, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereof” or words of like import referring
to the Credit Agreement, shall mean and be a reference to the Credit Agreement
as modified and amended hereby.



b.
Except as specifically set forth in this Amendment, the Credit Agreement and all
other Loan Documents are and shall continue to be in full force and effect and
are hereby in all








--------------------------------------------------------------------------------




respects ratified and confirmed and shall constitute the legal, valid, binding,
and enforceable obligations of Borrowers and the other Loan Parties to
Administrative Agent and the Lenders without defense, offset, claim, or
contribution.


c.
The execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power, or remedy of
Administrative Agent or any Lender under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents.



8.Ratification. Each Borrower and each other Loan Party hereby restates,
ratifies and reaffirms each and every term and condition set forth in the Credit
Agreement and the other Loan Documents effective as of the date hereof.


9.Integration. This Amendment, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.


10.Severability. In case any provision in this Amendment shall be invalid,
illegal, or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality, and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.


11.Submission of Amendment. The submission of this Amendment to the parties or
their agents or attorneys for review or signature does not constitute a
commitment by Administrative Agent or any Lender to waive any of their
respective rights and remedies under the Loan Documents, and this Amendment
shall have no binding force or effect until all of the conditions to the
effectiveness of this Amendment have been satisfied as set forth herein.


[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]















--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.
BORROWERS:


FARMER BROS. CO.,
a Delaware corporation


By     /s/ David Robson            
Name: David Robson
Title: CFO


CHINA MIST BRANDS, INC.,
a Delaware corporation


By /s/ David Robson            
Name: David Robson
Title: CFO
BOYD ASSETS CO.,
a Delaware corporation


By /s/ David Robson            
Name: David Robson
Title: CFO


OTHER LOAN PARTIES:
COFFEE BEAN INTERNATIONAL, INC.,
an Oregon corporation


By /s/ David Robson            
Name: David Robson
Title: CFO


FBC FINANCE COMPANY,
a California corporation


By /s/ David Robson            
Name: David Robson
Title: CFO


[Second Amendment to Credit Agreement]



--------------------------------------------------------------------------------




COFFEE BEAN HOLDING CO., INC.,
a Delaware corporation


By /s/ David Robson            
Name: David Robson
Title: CFO






[Second Amendment to Credit Agreement]



--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT AND LENDERS:


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, Issuing Bank, Swingline Lender and a Lender


By     /s/ Kirk Wolverton            
Name: Kirk Wolverton
Title: Authorized Officer


[Second Amendment to Credit Agreement]



--------------------------------------------------------------------------------






SUNTRUST BANK,
as a Lender
By     /s/ Dan Clubb                
Name: Dan Clubb
Title: Director




[Second Amendment to Credit Agreement]



--------------------------------------------------------------------------------











